ACCEPTED
                                                                           06-18-00015-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                          6/6/2018 2:12 PM
                                                                          DEBBIE AUTREY
                                                                                    CLERK


             IN THE COURT OF APPEALS FOR THE
          SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                           FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
THOMAS GLENN BAYES,                                 6/6/2018 2:12:46 PM
                                                        DEBBIE AUTREY
   APPELLANT                  §                             Clerk
                              §
    v.                        §      No. 06-18-00015-CR
                              §
THE STATE OF TEXAS,           §
   APPELLEE                   §



                  STATE'S RESPONSE BRIEF



          ON APPEAL FROM THE 354th DISTRICT COURT
                   HUNT COUNTY, TEXAS

              TRIAL COURT CAUSE NUMBER 31 ,41 7
         THE HONORABLE KELI AIKEN, JUDGE PRESIDING

                                  NOBLE D. WALKER, JR.
                                  District Attorney
                                  Hunt County, Texas

                                  CHRISTOPHER J. BRIDGER
                                  Assistant District Attorney
                                  P.O. Box 441
                                  4th Floor Hunt County Courthouse
                                  Greenville, TX 75403
                                  (903) 408-4156
                                  FAX (903) 408-4296
                                  State Bar No. 24014566



                  Oral Argument Not Requested
                                   TABLE OF CONTENTS

TABLE OF CONTENTS .................................................................. 1

INDEX OF AUTHORITIES ...............................................................3

                                               BRIEF

1. ST ATEMENT 0 F CASE ............................................................... 4

2. ISSUE PRESENTED ...................................................................5

3. STATEMENT OF FACTS ............................................................ 5

4. SUMMARY OF THE STATE'S ARGUMENT ................................. 10

5. ARGUMENT ........................................................................... 11

        I.     APPLICABLE LAW ...................................................... 11


      JI.    VIOLATION 1: The Defendant failed to submit to urinalysis on or
about the 6th day of December 2017... .................................................. 12


      III. VIOLATION 2: The Defendant, on or about the 5th day of
December 2017, committed a Terroristic Threat (MA) toward CSO Scott
Sleeman and the Community Supervision Department by telling his brother,
Ricky Bayes, that he was going to "dust CSO Sleeman and the entire office. " ... 13


      IV. VIOLATION 3: The Defendant failed to write a letter of apology to
Officer MaLoy ••••••••••••••••••••••••••••••• ••••••••••••••••••••••••••••••••••••••••••••••••• 13


      V.   VIOLATION 4: The Defendant used alcohol on or about the 5th
day of December 2017.. .. ... ........................... .. ......... .. .. .. .. ... .... ......... 14
       VI. VIOLATION 5: The Defendant failed to perform 125 hours of
community service restitution to be performed at the rate of10 hours per month
for the months of: September, October, and November 2017........................ 15
                                                                                                       1
6. CONCLUSION .......................................................................... 16

7. PRAYER .................................................................................. 17

CERTIFICATE OF SERVICE ........................................................ .. 18

CERTIFICATE OF COMPLIANCE AND WORD COUNT ...................... 18




                                                                                             2
                               INDEX OF AUTHORITIES

STATUTES
Tex. Pen. Code § 22.07 .................... . .................. ................. .............. 15
Tex. Pen. Code § 36.06 ........................................................................4



CASES
Davila v. State, 547 S.W.2d 606, 609 (Tex. Cr. App., 1977) .............. .... ... ..... 10
Jn re C.S., 79 S.W.3d 619, 623 (Tx. App.-Texarkana 2002) ........................... 14
Moore v. State, 605 S.W.2d 924, 926 (Tex. Cr. App. , 1980) .......................... 11
Rickels v. State, 202 S.W.3d 759, 763-764 (Tex. Cr. App., 2006) ...... ..... .... .. ... 11
Will. v. State, 194 S.W.3d 568 (Tx. App.-Houston 2006) ........................ 13




                                                                                                   3
                 IN THE COURT OF APPEALS FOR THE
              SIXTH DISTRICT OF TEXAS AT TEXARKANA


THOMAS GLENN BA YES,
   APPELLANT                              §
                                          §
      V.                                  §       No. 06-18-00015-CR
                                          §
THE STATE OF TEXAS,                       §
   APPELLEE                               §


                          STATE'S RESPONSE BRIEF



TO THE HONORABLE COURT OF APPEALS:

      The STATE OF TEXAS (State), Appellee, responds to the Appellant's brief

requesting that the judgment of conviction be overturned in Cause No. 31,417,

presided by the Honorable Judge Keli M. Aiken, in the 354th Judicial District

Court, Hunt County, Texas. The State respectfully request requests that the

judgment of conviction and sentence be affirmed.

1. STATEMENT OF THE CASE.

      On the 21 51 of August 20 17, following the Appellant's plea of guilt as to the

charged offense of Obstruction or Retaliation, Tex. Pen. Code § 36.06, and a

proper admonishment, the trial judge substantiated the Appellant's gui lt as to the

charged offense, but entered an order of deferred adj udication. The trial judge

issued an order setting forth terms and conditions of community supervision that
was incorporated into the deferred adjudication order listed above. On the 7th of

December 2017, the State filed a motion to revoke deferred adjudication in

response to the failure of the Appellant to abide by terms and conditions of

community supervision and requested final adjudication. The revocation hearing

was held on the 11 th of January 20 18, at which time the trial court found the

Appellant violated the terms and conditions of community supervision, revoked his

probation, and sentenced him to I 0 years confinement in the Texas Depaitment of

Corrections, Institutional Divi sion.

2. ISSUE PRESENTED.

      Whether the trial judge abused her discretion when the trial judge found that

the Appellant violated the terms of the community supervision order?

3. STATEMENT OF FACTS.

                               Grounds for Revocation

  a. On the 11th of January 20 18, the Appellant pied "not true" to all allegations

contained within the Motion to Revoke. (CR Vol.3.p6).

  b. The State called Ms. Cynthia Ware (Community Superv ision Officer), Ms.

Jenny Tillery, Mr. Spencer Williams, and Mr. Richard Bayes in suppo1t of its

motion to revoke. (CR Vol.3.p3).

  c. The Appellant testified at the motion to revoke hearing in his own defense.

(CR Vol.3.p3).



                                                                                      5
        Testimony ofMs. Cynthia Ware (Community Supervision Officer)

  d. Ms. Cynthia Ware is a Community Supervision Officer at the Hunt County

Supervision and Corrections Department, and reviewed the Appellant's probation

file, in cause number 31417, prior to testifying. (CR Vol.3.p6-7).

  e. Ms. Ware verified that the Appellant signed and acknowledged the

requirements of his probation when he was placed on probation beginning on the

2ist of August 2017. (CR Vol.3 .p7).

  f. Ms. Ware testified that one of the special requirements of Mr. Thomas Bayes'

probation was that he was to write a letter of apology to Officer Malloy and to

deliver said letter to the probation department. (CR Vol.3 .p7).

  g. According to Ms. Ware, this letter was never delivered to the probation

department. (CR Vol.3.p7).

  h. Mr. Bayes was reminded of this requirement on the day that he was placed on

probation, during intake at the probation office, and on the 28 1h of November 2017.

(CR Vol.3 .p7-8).

  i. Ms. Ware testified that according to her records, the Appellant had not

completed any of the required community service hours he was required to do. (CR

Vol.3.p8).




                                                                                   6
  j. Ms. Ware further testified that the Appellant had not shown any compliance

with his probation requirements and had not made any meetings or reported at all,

stating "He's made very little progress." (CR Vol.3.p8).

  k. Mr. Sleeman called the Appellant based upon this information and told him

to report for a urinalysis. The Appellant told Mr. Sleeman that he could not report,

so he was given until the    6th   of December 2017 to report. The Appellant never

reported for his urinalysis as directed. (CR Vol.3.p8-9).

  l. On the   5th   of December 2017, the Appellant's brother, Mr. Ricky Bayes, and

Ms. Jenny Tillery called the Appellant's probation officer regarding threats that the

Appellant was making toward them and others as well as alcohol usage by the

Appellant. (CR Vol.3.p9).

  m. The probation office also received emails on the 4th of December 2017

concerning similar allegations from Mr. Charles Bayes, another brother of the

Appellant. (CR Vol.3.plO).

  n. Mr. Charles Bayes email stated that the Appellant is a "bad alcoholic, and

needs a mental evaluation started because he started sending threatening messages

and voicemails to them that night." (CR Vol.3.plO).

  o. Regarding the allegation of terroristic threats made by the Appellant, Ms.

Ware testified she was made aware of terroristic threats against the Community

Supervision Department by Mr. Sleeman and that the whole office was a lerted of



                                                                                      7
the Appellant's threat to "dust" Mr. Sleeman and the entire office. (CR Vol.3 .p 11

& 16).

  p. Ms. Ware was asked if it was possible that Mr. Sleeman had given the

Appellant extra time to complete his community service hours or whether that was

a common practice. Ms. Ware replied, "No." (CR Vol.3.p14-15).

  q. Ms. Ware was also asked concerning whether there were any other reports of

alcohol use in the Appellant's probation records. Ms. Ware replied that an entry

dated the 6th of December 2017 indicated that the Onalaska Police Department had

contacted the Appellant and found him to be "extremely intoxicated." (CR

Vol.3.pl5).

                          Testimony of Ms. Jenny Tillery

  r. Ms. Tillery knows the Appellant as a fam ily acquaintance and from working

in the insurance field. (CR Vol.3.p19 & 22).

  s. Ms. Tillery stated that on the 5th of December 2017 she received threatening

phone calls from the Appellant who appeared to be inebriated at the time. (CR

Vol.3.pl9).

  t. These phone calls were made during a three or four day period prior to the 5th

of December 2017. During one day in particular, she remembered the Appellant

calling repeatedly over an approximately two hour period. (CR Vol.3.p20).




                                                                                      8
  u. Ms. Tillery stated that she is familiar with individuals who are intoxicated

and that it was her opinion that the Appellant was intoxicated because "He was

slurring his words. I couldn ' t really understand him, particularly the last few

phone calls, when he was just saying, I'm going to dust your ass. I'm going to dust

your ass over and over. Towards the last few phone calls, it was like worse. His

voice was worse. I just couldn' t understand it." (CR Vol.3.p2 l ).

  v. Ms. Tillery also stated that when she first met the Appellant in the first part

of September 2017 she smelled alcohol on him. (CR Vol.3.p23).

                        Testimony of Mr. Spencer Williams

  w. Mr. Williams is the husband of Ms. Tillery. (CR Vol.3.p24).

  x. Mr. Williams stated that he does not know the Appellant very well and is

more familiar with his brothers (Richard and Charlie Bayes). (CR Vol.3 .p24).

  y. Mr. Williams testified to hearing threatening phone conversations between

the Appellant and his wife around the December 2017 timeframe. (CR Vol.3.p25).

  z. Mr. Williams testified that he confronted the Appellant for threatening his

wife on the phone and that it was opinion that the Appellant was intoxicated

because of the way he sounded on the phone. (CR Vol.3 .p25).

                          Testimony ofMr. Richard Bayes

  aa. Mr. Richard Bayes is the older brother of the Appellant. (CR Vol.3.p27).




                                                                                       9
  bb. Mr. Bayes testified that he called the probation office because he was

concerned about the Appellant threatening other individuals and the probation

office. (CR Vol.3.p28).

  cc. Mr. Bayes also testified that the Appellant had been on a drinking binge for

7-10 days when his brother began making the alleged threats. (CR Vol.3.p29).

  dd. Mr. Bayes stated his belief the Appellant had been drinking was based on

the Appellant's behav ior, smel l, and his close personal relationship with the

Appellant. (CR Vol.3.p30).

  kk. According to Mr. Bayes, during the relevant time period the Appellant was

drinking every day. (CR Vol.3 .p3 l ).

  II. Mr. Richard B ayes also stated that he knew that the Appellant's truck worked

and that the reason the Appellant did not make it to the probation office for his

scheduled appointment and urinalysis was because the Appellant had been

drinking. (CR Vol.3.p33-35).

                 Testimony ofMr. Thomas Bayes (the Appellant)

  mm. The Appellant denied each of the allegations. (CR Vol.3.p37-54).

4. SUMMARY OF THE STATE'S ARGUMENT.

      The trial judge serves as the finder of fact for revocation hearings. Davila v.

State, 547 S.W.2d 606, 609 (Tex. Cr. App., 1977). The trial judge must find that

violations of community superv ision provisions occurred by a preponderance of



                                                                                    IO
evidence. Rickels v. State, 202 S.W.3d 759, 763-764 (Tex. Cr. App., 2006). The

appellate review standard for an order revoking probation is for "abuse of

discretion." Id. Proof as to any of the alleged violations by a preponderance of

evidence is sufficient to support a trial judges' decision to revoke community

supervision. Moore v. State, 605 S.W.2d 924, 926 (Tex. Cr. App., 1980). The

State provided sufficient evidence, by a preponderance of evidence, that the

Appellant violated the terms of his community supervision as alleged in the State's

motion to revoke. The trial judge did not abuse her discretion in finding that the

Appellant violated the terms of his community supervision in support of her

decision to revoke community supervision. The trial court's judgment of

conviction and the Appellant's sentence should be upheld.


5. ARGUMENT.


  a. Applicable law.

      The trial judge serves as the finder of fact for revocation hearings. Davila v.

State, 547 S.W.2d 606, 609 (Tex. Cr. App., 1977). The trial judge must find that

violations of community supervision occurred by a preponderance of evidence.

Rickels v. State, 202 S.W.3d 759, 763-764 (Tex. Cr. App., 2006). The appellate

review standard for an order revoking probation is "abuse of discretion." Id. Proof

as to any of the alleged violations by a preponderance of evidence is sufficient to



                                                                                      11
support a trial judge's decision to revoke community supervision. Moore v. State,

605 S.W.2d 924, 926 (Tex. Cr. App., 1980).

  b. Violation 1: The Appellant failed to submit to urinalysis on or about 6th
day of December 2017.

      According to the terms and conditions of community supervision, the

Appellant was required to submit to random urinalysis testing to screen for drugs

and alcohol. (CLR Vol.1.p35-43). Ms. Cynthia Ware testified at the revocation

hearing that the Appellant was required to report for a urinalysis at the Hunt

County Community Supervision Office on the 5th of December 2017, but was

given until the 6th of December 2017 to report. (CR Vol.3.p8-9). Ms. Ware

testified that the Appellant never reported as required on or about 6 December

2017. (CR Vol.3.p8-9).

      The Appellant testified that he cou ld not report on the 6th of December 2017

because his vehicle had broken down. (CR Vol.3.p39). Unfortunately for the

Appellant, his physical impossibility defense was directly refuted by the testimony

of Mr. Richard Bayes, who stated that he knew that the Appellant's truck was in

working order and that the Appellant told him he was not going to pass a urinalysis

test. (CR Vol.3.p33-35). Based upon the record, a reasonable factfinder could find

by a preponderance of evidence that the Appellant violated this condition of his

probation.




                                                                                    12
  c. Violation 2: The Appellant, on or about the 5th day of December 2017,
committed a Terroristic Threat (MA) toward CSO Scott Sleeman and the
Community Supervision Department by telling his brother, Ricky Bayes, that he
was going to "dust CSO Sleeman and the entire office."

      Mr. Richard Bayes, brother of the Appellant, testified that the Appellant

threatened to "dust" CSO Sleeman and the Community Supervision Department.

(CR Vol.3 .p28). Mr. Richard Bayes felt that the threat was sufficiently real and

imminent to warn the probation office. (CR Vol.3.p28). Ms. Ware testified that

the office was put on alert to watch out for the Appellant. (CR Vol.3.p8-9, 11, and

16). Further, both Mr. Williams and Ms. Tillery testified that the Appellant made

similar threats to them using the same language, to "dust them", in the December

2017 timeframe. (CR Vol.3.pl9-20, and 25). According to Ms. Ware, these threats

by the Appellant are what prompted CSO Sleeman to call the Appellant to report

for a urinalysis. (CR Vol.3.p8-9, 11 , and 16). The elements of a terroristic threat

are as follows: "(a) A person commits an offense if he threatens to commit an

offense involving violence to any person or property with intent to: ... (2) place any

person in fear of imminent serious bodily injury ... " (Tex. Pen. Code § 22.07).

"The accused's threat of violence, made with the intent to place the victim in fear

of imminent serious bodily injury, is what constitutes the offense of terroristic

threats." Williams v. State, 194 S.W.3d 568 (Tx. App.-Houston 2006). "The

desired reaction of the listener (or of the complainant), regardless of whether the

threat is real or whether the threat is carried out, may also constitute some evidence


                                                                                       13
of the intent of the person making the statement." In re CS. , 79 S.W.3d 619, 623

(Tx. App.-Texarkana 2002). Under the circumstances, a reasonable factfinder

could find by a preponderance of evidence that the Appellant committed a

terroristic threat and violated his probation in doing so.

 d. Violation 3: The Appellant failed to write a letter of apology to Officer
Maloy.

      The Appellant did not produce a letter of apology to Officer Maloy or

anyone else until the date of the hearing. (CR Vol.3.p41-42). The letter was

without a date and there is no way to tell when it was actually written. (CR

Vol.4.p3).   The judge found the letter to be insincere. (CR Vol.3.p43). An

undated, insincere, apology letter can hardly be seen as satisfying the probation

requirement of a letter of apology from the Appellant to Officer Maloy. A

reasonable factfinder could find by a preponderance of evidence that the Appellant

violated his probation by failing to write a letter of apology to Officer Maloy as

directed.

  e. Violation 4: The Appellant used alcohol on or about the 5th day of
December 2017.

      Ms. Tillery testified that the Appellant was intoxicated in the early

December timeframe based on his behavior and speech. (CR Vol.3.p20-21). She

also stated that she is familiar with intoxicated individuals based on her life

experience. (CR Vol.3.p20-21 ). Mr. Williams also testified that the Appellant was



                                                                                     14
intoxicated in the December timeframe based on his behavior, slurring of words,

and manner of speech. (CR Vol.3.p25). He also stated that he is familiar with

intoxicated individuals based on his own life experience. (CR Vol.3.p26). Mr.

Richard Bayes testified that the Appellant was drunk when he began making

threats toward Mr. Sleeman and the Community Supervision Office. (CR

Vol.3 .p28-29).

He also stated that the Appellant had been drinking for seven to ten days prior to

making the threats on or about the 5th of December 2017. (CR Vol.3.p29). Ms.

Ware testified that the probation department records indicate that Onalaska Police

Department contacted the Appellant on the 6th of December, and found him to be

"extremely intoxicated." (CR Vol.3.p 15). Although the Appellant generally denies

being intoxicated, this is refuted by all available evidence. A reasonable factfinder

could find by a preponderance of evidence that the Appellant violated this term and

condition of his probation.

  f. Violation 5: The Appellant failed to perform 125 hours of community
service restitution to be performed at the rate of 10 hours per month for the
months of- September, October, and November 2017.

      Ms. Ware stated that Appellant had not completed any of his required

community service hours. She also stated that it is not the practice of the

Community Supervision Office in Hunt County to make exceptions. The

Appellant states that he received permission to delay compliance due to Hurricane



                                                                                     15
Harvey. The Appellant's brief additionally cites the joint order "Emergency Order

Authorizing Modification and Suspension of Court Procedures in Proceedings

Affected by Disaster" dated the 28 1h of August 201 7 as authority to modify the

Appellant's community service hour requirements. By its terms, this order was

meant to allow courts flexibility during a time of emergency. It does not give

probationers pennission to temporarily ignore their probation requirements. There

was no evidence the probation department made an exception to this requirement

for the Appellant. A reasonable factfinder could therefore find by a preponderance

of evidence that the Appellant violated this term and condition of his probation.

6. CONCLUSION.

      The trial judge did not abuse her discretion in finding that the Appellant

violated the terms of his community supervision, as alleged, by a preponderance of

evidence. The trial court's judgment of conviction and the Appellant's sentence

should be upheld.




                                                                                    16
7. PRAYER.

    The State prays that the Appellant's conviction and sentence be affirmed.


                                          Respectfully submitted,


                                          NOBLE D. WALKER, JR.
                                          District Attorney
                                          Hunt County, Texas


                                             /~~
                                          CliR1STOPHER J. BRIDGER
                                          Assistant District Attorney
                                          P. 0. Box 441
                                          4th Floor Hunt County Courthouse
                                          Greenville, TX 75403
                                          (903) 408-4180
                                          FAX (903) 408-4296
                                          State Bar No. 24104566




                                                                                17
                         CERTIFICATE OF SERVICE

      A true copy of the State 's response brief has been delivered to Ms. Jessica

McDonald, attorney for Appellant, on the 6th of June 2018 pursuant to local rules.



                                                ;'/~ fe=-
                                             CHRISTOPHER J. BRIDGER
                                             Assistant District Attorney




         CERTIFICATE OF COMPLIANCE AND WORD COUNT

      In accordance with Texas Rules of Appellate Procedure 9.4 (e) and (i), the

Appellee's Brief contains Times New Roman font, 14-point typeface of the body

of the brief and contains 3,232 words, and was prepared on Microsoft Word 2013.



                                             CHRISTOPHER J. BRIDGER-==---
                                             Assistant District Attorney
                                             P. 0. Box 441
                                             4th Floor Hunt County Courthouse
                                             Greenville, TX 75403
                                             (903) 408-4180
                                             FAX (903) 408-4296
                                             State Bar No. 24104566




                                                                                     18